Citation Nr: 1633928	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post traumatic osteoarthritis of the left knee.

2.  Entitlement to an initial, compensable rating for sarcoidosis.

3.  Entitlement to an initial, compensable rating for irritable bowel syndrome (IBS).

4.  Entitlement to an initial, compensable rating for mild epididymitis and left hydrocele.

5.  Entitlement to service connection for a heart disability, to include hypertension.

6.  Entitlement to service connection for fainting spells, to include as secondary to service-connected sarcoidosis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision, in which the RO awarded service connection for left knee post traumatic osteoarthritis, sarcoidosis, mild epididymitis and left hydrocele and IBS.  An initial 10 percent rating was assigned for left knee posttraumatic osteoarthritis and initial zero percent (noncompensable) ratings were assigned for sarcoidosis, mild epididymitis and left hydrocele and IBS, each effective September 1, 2008.  Additionally, service connection for a heart disability and fainting spells was denied.  In November 2009, the Veteran filed notice of disagreement (NOD) as to the initial ratings assigned and the denials of service connection for a heart disability and fainting spells.  A statement of the case (SOC) addressing all claims was issued in November 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

Because the higher rating claims on appeal emanate from the Veteran's disagreement with the initial ratings assigned following the awards of service connection, the Board has characterized those claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

With regard to the claims for higher ratings, the Veteran's representative argued, in a July 2016 appellate brief, that the Veteran was last provided a VA examination pertaining to those disabilities in October 2008 and that examination was not sufficiently thorough.  The Board notes that the October 2008 VA examination was conducted in connection with what were then claims for service connection.  Given that, in conjunction with the Veteran's representative's arguments and the fact that nearly 10 years has elapsed since the VA examination, the Board finds that VA examinations to assess the severity of the Veteran's disabilities are needed fulfill the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the claim for service connection for a heart disability, the October 2008 VA examiner stated that the Veteran's examination was normal and no heart diagnosis was made.  VA treatment records dated subsequent to the October 2008 VA examination note hypertension.  In light of the evidence that the Veteran may now experience hypertension, a contemporaneous examination addressing the nature and etiology of any heart disability, to include hypertension, is necessary.  Id.

Finally, as for the claim for service connection for fainting spells, no VA examination or medical opinion addressing the nature and etiology of any such disability has been conducted.  In his initial claim for service connection, the Veteran has stated that fainting spells began in May 2008, during active service.  In his substantive appeal, the Veteran stated that his fainting spells have been linked to his service-connected sarcoidosis.  Given the above, the Board finds that the requirements are met for a VA examination and medical opinion addressing the nature and etiology of any disability manifested by fainting spells, to include as secondary to service-connected sarcoidosis.  Id.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-pursuant to Fenderson, 12 Vet App. at 126, is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for a left knee disability, sarcoidosis, IBS, mild epididymitis and left hydrocele, a heart disability and/or fainting spells.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his post traumatic osteoarthritis of the left knee. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should conduct range of motion testing of the left knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the right knee should also be conducted, for comparison purposes.

For the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the left knee.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate professional, for evaluation of his sarcoidosis. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should clearly identify, and comment on the extent, frequency and/or severity of all symptoms associated with the Veteran's sarcoidosis.  Specifically, he or she should describe whether sarcoidosis results in: (1) cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment; (2) pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; (3) pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; (4) chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate professional, for evaluation of his IBS. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should clearly identify, and comment on the extent, frequency and/or severity of all symptoms associated with the Veteran's IBS.  Specifically, he or she should describe whether IBS is: (1) mild; with disturbances of bowel function and occasional episodes of abdominal distress, (2) moderate; with frequent episodes of bowel disturbance and abdominal distress, or (3) severe; with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate professional, for evaluation of his mild epididymitis and left hydrocele. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should clearly identify, and comment on the extent, frequency and/or severity of all symptoms associated with the Veteran's mild epididymitis and left hydrocele.  Specifically, he or she should state whether there is complete atrophy of one or both testis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner must identify all heart disability(ies)-including hypertension-currently present, or present at any time since August 2008 (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for cardiovascular-renal disease (including hypertension), was manifested during the first post-discharge year; or (c) is otherwise the result of a disease or injury incurred in service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to address claimed disability manifested by fainting spells.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran has, or at any time since August 2008 has had, a  disability manifested by fainting spells (even if now asymptomatic or resolved).

If so, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: 

(a) had its onset during or is otherwise medically related to service; or, if not

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected sarcoidosis.

If aggravation is found, the examiner should attempt to quantify the extent of disability resulting from aggravation, to include (if possible) identifying the baseline level of disability prior to aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating, pursuant to Fenderson (cited above) is appropriate). 

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

